Citation Nr: 1502854	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg/calf disability.  

2.  Entitlement to service connection for a left leg/calf disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema and bronchitis.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.  

7.  Entitlement to service connection for skin conditions (claimed as finger and toenail fungus, and jungle rot).  

8.  Entitlement to service connection for coronary artery disease (CAD), for purposes of entitlement to retroactive benefits.  

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

11.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from June 2010, January 2011, July 2011, and August 2011 decisions of the Department of Veterans Affairs (VA) Regional Office(RO) in St. Petersburg, Florida.  

Because the evidence of record documents several psychiatric diagnoses in addition to those specifically claimed by the Veteran, the Board has consolidated the issues of entitlement to service connection for PTSD with depression, and entitlement to service connection for anxiety disorder, and recharacterized the issue on the title page as entitlement to service connection for an acquired psychiatric disorder, to include PTSD with depression and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified during an October 2014 Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Additionally, the Veteran testified during a March 2012 hearing before a Decision Review Officer (DRO).  Transcripts of each hearing are included in the claims file.  The Veteran also submitted additional evidence, including a waiver of consideration by the agency of original jurisdiction (AOJ); therefore, it has been associated with the claims folder and considered by the Board herein.  

A June 2010 RO decision denied entitlement to service connection for diabetes mellitus.  Later that same month, the Veteran submitted a statement requesting reconsideration of his diabetes mellitus claim, which he stated was based upon exposure to Agent Orange.  Additionally, the Board notes that the subsequent March 2012 decision review officer (DRO) hearing specifically addressed the issue of entitlement to service connection for diabetes mellitus.  The Board has, therefore, construed the Veteran's June 2010 statement as a notice of disagreement (NOD) with the June 2010 RO decision.  See 38 C.F.R. § 20.201 (2014); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§  19.26, 19.29 (2014).  Although this issue was not certified for appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued.  Therefore, the issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran served in Vietnam; neither does the evidence establish that he was exposed to herbicides during active service, to include in the Philippines.  

2.  A May 2001 RO decision denied entitlement to service connection for a left leg/calf disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  Evidence received since the May 2001 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a left leg/calf disability, and raises a reasonable possibility of substantiating the claim.  

4.  A left leg/calf disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

5.  A left ankle disability did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

6.  The Veteran's COPD, with emphysema and bronchitis, was not present in service or until many years after service, and the evidence does not establish a causal connection between a COPD, with emphysema and bronchitis, and active service.  

7.  Tinnitus did not have onset during active service, did not manifest continuously since active service, and is not otherwise etiologically related to the Veteran's active service.  

8.  An acquired psychiatric disorder, to include PTSD with depression, and anxiety disorder, did not have onset during active service and is not etiologically related to active service.  

9.  A skin condition (claimed as finger and toenail fungus, and jungle rot) did not have onset during active service and is not etiologically related to active service.  

10.  The Veteran's CAD did not have onset during active service, did not manifest within one year of separation from active service, and is not etiologically related to active service, to include claimed herbicide exposure.  

11.  The Veteran is not service-connected for any disability.  


CONCLUSIONS OF LAW

1.  The May 2001 RO decision denying entitlement to service connection for a left leg/calf disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a left leg/calf disability has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for a left leg/calf disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

5.  The criteria for service connection for COPD, with emphysema and bronchitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1.02, 3.303 (2014).  

7.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD with depression, and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).  

8.  The criteria for service connection for skin conditions (claimed as finger and toenail fungus, and jungle rot) have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1.02, 3.303 (2014).  

9.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

10.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2014).  

11.  The criteria for an award of SMC based on the need for regular aid and attendance and housebound status are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b)(3), 3.352(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Initially, the Board notes that with respect to the TDIU and SMC issues, the Veteran's entitlement cannot be substantiated as a matter of law; therefore, no discussion of VA's duties to notify and assist regarding those issues is necessary.  Nevertheless, the RO provided the required notice regarding the Veteran's TDIU claim in February 2010, and regarding his claim of entitlement to SMC in April 2010.  

Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a left leg/calf disability, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was also provided in a February 2010 letter sent to the Veteran, which also provided adequate notice regarding his service connection claims on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and Social Security Administration (SSA) disability records, and associated all such records with the claims file.  

At the October 2014 Board hearing, the Veteran testified that he had received treatment at VA facilities in Honolulu, Hawaii; Long Beach, California; San Antonio, Texas; Newington, Connecticut; Dayton, Ohio; Montgomery, Alabama; Lake City, Florida; and Bay Pines, Florida.  However, he also testified that when he returned from active service, he was unaware that he could receive treatment at a VA medical center (VAMC), and that he first sought treatment at a VAMC in the 1980s.  This is consistent with the Veteran's prior statements in June and July 2010, when he reported that he had received all of his medical care and treatment at the Bay Pines VAMC since the 1980s.  

The Board acknowledges that VA treatment records are considered in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  There are numerous VA treatment records from the Bay Pines VAMC within the claims file, in addition to records from VAMCs in Honolulu, Hawaii; Dayton, Ohio; Tucson, Arizona; and discussion regarding treatment received at the Montgomery, Alabama VAMC.  Additionally, it appears that the Veteran may have been referring to treatment that he received during his period of active service, given his service treatment and service personnel records, which document his stations of duty.  Therefore, it appears that the record contains evidence from all relevant VA facilities specified by the Veteran, and the Board has no information that specific VA evidence is available and not contained in the claims file.  Thus, a remand is not required to obtain any outstanding VA treatment records, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded relevant VA examinations in March 2010, June 2010, October 2010, March 2011, and August 2011.  The Board finds the examinations and resulting opinions to be adequate as a whole in order to decide the claims on appeal.  The examiners considered the Veteran's relevant medical history, reviewed the claims file, provided sufficiently detailed descriptions of the claimed disabilities, and provided rationales to support the opinions provided.  The examination reports also set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the relevant rating criteria.  To the extent that any deficiencies exist, they are harmless as to the issues decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination regarding his claims of entitlement to service connection for COPD with emphysema and bronchitis; tinnitus; an acquired psychiatric disorder, to include PTSD with depression, and anxiety disorder; or CAD.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, while evidence of record confirms current disabilities during the pendency of the appeal including COPD with emphysema and bronchitis, subjective tinnitus, variously diagnosed psychiatric disorders, and CAD, there is no probative evidence establishing that such disabilities occurred during active service.  Additionally, the weight of the evidence does not indicate that such conditions may be related to the Veteran's active service.  Specifically, the Board finds that as a layperson, the Veteran is not competent to provide an etiological opinion relating his diagnosed complex medical conditions to his active service years prior to diagnosis.  Moreover, to the extent that the Veteran's statements endorse continuous symptomatology since service, the Board finds that such statements are not credible, given their own internal inconsistency and when compared with the other evidence of record.  There is no other indication that the claimed conditions may be related to service.  As such, the medical evidence of record is sufficient, and no VA examination is necessary regarding the claims of service connection for COPD with emphysema and bronchitis; tinnitus; an acquired psychiatric disorder, to include PTSD with depression, and anxiety disorder; and CAD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81-83; Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  

As noted above, the Veteran testified during an October 2014 Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Additionally, the Veteran testified during a March 2012 hearing before a Decision Review Officer (DRO).  Transcripts of each of these hearings are of record.  The DRO and undersigned AVLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the two hearings.  The Board therefore finds that the DRO and undersigned VLJ properly complied with the hearing officer duties as described in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  



II.  New and Material Evidence - Left Leg/Calf Disability

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a right knee disability was previously denied in a May 2001 RO decision.  At that time, the RO acknowledged that there was evidence of an in-service injury to the Veteran's left leg, but found that there was no current, chronic disability of the left leg or calf.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the May 2001 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final May 2001 RO decision, relevant evidence added to the record includes VA treatment records indicating treatment of the left leg, and an October 2010 VA examination of the Veteran's left leg which contains relevant findings and also references a diagnosis of a lymph node condition of the left leg.  The evidence discussed above is new and material; it was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection.  As the information submitted since the last final decision constitutes new and material evidence, the claim of entitlement to service connection for a left leg/calf disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and cardiovascular/renal disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection for certain specified diseases, including CAD, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he was exposed to Agent Orange during his active service, including on missions to Vietnam and in Subic Bay, Philippines.  The Board notes that requests to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) document that the Veteran did not have service in Vietnam.  

Additionally, by regulation, VA does not recognize a presumption of exposure to herbicides based on service in the Philippines.  VA and Department of Defense have identified countries where Agent Orange was used, and the Philippines is not one of the identified countries.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 and VBA Fast Letter 09-20 (May 6, 2009).  

In support of his claims, the Veteran has submitted an article dated in January 2005 which indicates that New Zealand had admitted supplying Agent Orange chemicals to the United States during the Vietnam War.  The article indicates that the chemical was sent to bases in Subic Bay, Philippines during the 1960s.  

The Veteran also submitted a June 1998 Technical Review Report of the Environmental Baseline Survey of the former US Navy Installation at Subic Bay, Philippines.  The report indicates that the purpose of the technical review was to determine whether the conclusions of the Environmental Baseline Study (EBS) were technically sound.  It was concluded that the EBS study did not accurately characterize contamination at Subic Bay and the potential effects on adverse impacts to human health and environment.  

However, the Board finds that neither of the articles submitted by the Veteran serves to establish that the Veteran was exposed to Agent Orange while stationed at Subic Bay, Philippines, as the articles do not show, in fact, that Agent Orange was used at any base in the Philippines.  The first article suggests that Agent Orange may have been stored at Subic Bay, but not that it was used.  Rather, the official records showing that Agent Orange was not used or sprayed at any military base in the Philippines and call into question the credibility of the Veteran's assertions that he was exposed to this chemical in that country.  The second article also does not serve to establish that Agent Orange was used or sprayed on any military base in the Philippines.  Rather, the article addresses other toxins apparently used in the Philippines.  As such, the submitted articles have little to no probative value in establishing that the Veteran was exposed to Agent Orange in the Philippines.  

At the October 2014 Board hearing, the Veteran testified that he believed his CAD stemmed from exposure to chemicals, including Agent Orange, during his service in missions to Vietnam and at Subic Bay, in the Philippines.  He stated that he participated in search and rescue missions to evacuate people from Vietnam, and that he was assigned to guard and check on barrels which he described as being spray painted with an orange stripe, where he would sit with other soldiers on the barrels and smoke cigarettes.  

As such, the Board finds the Veteran's lay assertions lack credibility for the purpose of identifying that he was actually exposed to herbicides in the Philippines.  See generally Caluza, 7 Vet. App. 498.  

Consequently, although the Board notes that CAD is one of the enumerated disabilities included within the regulation for presumptive service connection based upon exposure to herbicides, the Veteran's claim of service connection for CAD does not fall within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (which provide for establishing service connection for diseases, including CAD, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).  

Moreover, to the extent the Veteran claims his other conditions are due to Agent Orange exposure, these must fail because the additional disabilities claimed by the Veteran are not enumerated disabilities listed under 38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran has also submitted a prior Board decision issued in a different Veteran's case in an effort to support his claim and to show that Agent Orange was present at Subic Bay.  Prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case.  38 C.F.R. § 20.1303 (2014).  


III.A.  Service Connection - Left Leg/Calf; Left Ankle

The Veteran claims service connection for left leg/calf and left ankle disabilities.  

Service treatment records contain a February 1974 enlistment examination which documents a normal clinical evaluation.  A negative x-ray of the Veteran's left leg was obtained after he reported that he had previously broken his left leg in 1962.  In September 1974, the Veteran was treated for a bruise of the lower left leg, and x-rays of the left tibia and fibula were normal.  In January 1975, the Veteran reported pain in his left foot which was subsequently diagnosed as a staph infection of his left heel.  No other complaints, treatment, or diagnosis of the Veteran's left leg, calf, or ankle are documented within service treatment records.  A separation examination in July 1975 documents a normal clinical evaluation.  

Following service discharge, VA treatment records from February 1995 document the Veteran's reported medical history, including a prior injury and deformity of the muscle in his left leg after being kicked by a horse, and a previous left leg fracture.  

In January 2008, the Veteran reported that his recent problems with lower left calf pain had resolved.  

In January 2010, the Veteran first reported that he experienced chronic swelling in his left knee and calf, in addition to a recent contusion; this was assessed as muscle strain.  At a February 2010 orthopedic evaluation, the Veteran complained of swelling in his left knee since active service, when he was kicked by a horse, and reported recent trauma when he used his leg to prevent someone from falling.  An MRI revealed a small posterior medial meniscus tear of the left knee, which the examining physician noted was not even the area of the Veteran's complaint.  The physician further stated that the Veteran probably had phlebitis at the time of his in-service injury, but noted there was no sign of acute phlebitis currently, just a recent contusion with chronic soft tissue fibrosis.  

The Veteran was seen in the emergency room in July 2010 and reported swelling in his left leg beginning five days prior.  A Doppler sonogram was negative for deep vein thrombosis (DVT), and examination noted mild, diffuse swelling of the left leg.  Again in November 2010, the Veteran reported having left leg swelling for over 30 years.  In January 2011, the Veteran reported his prior medical history, and an x-ray taken at the time indicated an old fracture of the left tibia and fibula, as well as mild degenerative changes of the left ankle.  X-rays of the left knee noted an old fracture of the fibula and mild degenerative changes of the left knee.  

The Veteran was afforded a VA examination of his left leg/calf and ankle in October 2010.  The examiner reviewed the claims file, obtained a medical history from the Veteran, and conducted a thorough clinical evaluation.  Upon physical examination, the Veteran's left leg was noted to have good muscle mass and strength, with normal peripheral pulses.  There was no discoloration noted, and the Veteran had full range of motion in the knee and ankle.  There was some swelling noted below the left knee, without any bruising.  The examiner diagnosed a current left ankle and left leg lymph node condition and opined that these conditions were not caused by or a result of the Veteran's left leg condition treating during active service, as the condition in service was a contusion that healed without further problem during service.  The examiner further noted that the current left lower extremity problem was stasis edema, which had onset in 2010, and may have resulted from a prior fracture of the distal tibia, but there was no indication of a fracture upon x-rays taken during active service in 1974.  Therefore, there was no causation shown between the condition shown in service and the left development of left lower extremity problems.  

SSA disability records contain the Veteran's October 2010 report of constant left leg pain.  

The Veteran is competent to report his observable symptoms as he experiences them through his senses, including pain and swelling in his left leg.  See Layno, 6 Vet. App. 465.  However, he is not competent to provide an etiological opinion linking his currently diagnosed left ankle and left leg lymph node condition and stasis edema to his active service; to do so requires complex medical expertise that the Veteran fails to possess.  See Jandreau, 492 F.3d at 1376-77.  Thus, to the extent the Veteran's statements assert an etiological relationship between his eye conditions and his active service, such statements are afforded little probative weight.  Moreover, the probative value of the Veteran's own statements regarding continuing symptoms since service is diminished by the length of time between his separation from service and any documented post-service treatment, as he first reported left calf pain in January 2008, left leg problems in January 2010, and degenerative changes of the left ankle were not seen until January 2011.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Nevertheless, even if the Veteran, as a layperson, is competent to provide an opinion, the most probative evidence regarding the etiology of the Veteran's claimed left leg/calf and left ankle conditions is the October 2010 VA examiner's opinion which found that the Veteran's diagnosed conditions of his left leg and ankle were not caused by or a result of the Veteran's active service.  The VA examiner, as a medical professional, has experience, education, and training that the Veteran is not shown to have.  To the extent it could be argued that the VA examiner's statement, that the Veteran's stasis edema may have resulted from a prior fracture of the distal tibia, is evidence in support of the Veteran's claim, the Board points out that the statement is speculative and of limited probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

Moreover, there is no evidence of record that degenerative changes of the Veteran's left ankle first manifested during active service, or within one year of separation from active service, such that the presumptive provisions regarding service connection for chronic diseases are inapplicable.  38 C.F.R. § 3.307, 3.309.  

Thus, the preponderance of evidence is against a finding that the Veteran's left leg and ankle lymph node condition or stasis edema was caused by his active service.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.B  Service Connection - COPD

The Veteran also claims entitlement to service connection for COPD with emphysema and bronchitis.  

Service treatment records do not document any complaints, treatment, or diagnosis of a chronic respiratory condition, to include COPD, emphysema, or bronchitis.  

Post-service VA treatment records reflect that the Veteran first experienced respiratory problems in 1999.  Specifically, a June 1999 chest x-ray, provided to rule out COPD, found that the Veterans lungs and heart were both normal, with no evidence of emphysema.  In January 2002, the Veteran was diagnosed with mild COPD.  Thereafter, VA treatment records reflect a worsening condition, and that he was followed for severe COPD and emphysema, with multiple hospital admissions due to exacerbations of his condition.  

Notably, the record is absent for any competent evidence of a nexus between the Veteran's diagnosed COPD, with emphysema and bronchitis, and his active service.  The Board acknowledges that the Veteran is competent to report his observable respiratory symptoms.  See Layno, supra.  However, to the extent the Veteran testified at the October 2014 Board hearing that he experienced breathing problems during active service, the Board finds such statements less probative, as they conflict with the Veteran's service treatment records, which do not document treatment for respiratory conditions, or related complaints.  Moreover, the Board finds that the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding his COPD, with emphysema and bronchitis, and his active service.  See Jandreau, supra.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD with emphysema and bronchitis.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.C.  Service Connection - Tinnitus

The Veteran also claims entitlement to service connection for tinnitus.  

The Veteran's service treatment records do not show complaints of tinnitus during his active service.  The Veteran's DD214 documents a military occupational specialty (MOS) supply administrative man.  

VA treatment records from February 1995 contain a review of systems which indicates that the Veteran was negative for ear problems at the time.  An audiology consultation from August 1999 found no evidence of vestibular disease, and the Veteran specifically denied tinnitus.  The Veteran first reported tinnitus in July 2009, which he described as ringing in his ears for the past three months.  Subsequently, in October 2009, the Veteran denied experiencing tinnitus.  Thereafter, he was diagnosed with subjective tinnitus at a March 2010 audiological evaluation wherein he reported hearing an almost constant beeping noise in his ears which began a few months after separation from active service.  

At the March 2012 DRO hearing and October 2014 Board hearing, the Veteran endorsed continuous symptoms of tinnitus since active service, when he first noticed it after discharging weapons.  

The Board acknowledges that tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is thus competent to report that he has experienced tinnitus.  See Layno, supra.  However, the Veteran has been inconsistent in reporting the onset of tinnitus.  VA treatment records contain inconsistent reports regarding the onset of tinnitus, and do not support the Veteran's assertion that his symptoms of tinnitus began during service and have continued since that time.  

Given the Veteran's inconsistency regarding the onset and occurrence of tinnitus, the Board finds that the Veteran's statements about the in-service onset of his current tinnitus are not credible.  See Caluza, supra; see also Maxson, 230 F.3d 1330.  

In summary, there is no competent and credible evidence of record to support the Veteran's claim of service connection for tinnitus.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus, and the appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



III.D.  Service Connection - Acquired Psychiatric Disorder

The Veteran also claims service connection for an acquired psychiatric disorder, to include PTSD with depression, and anxiety disorder.  

Service treatment records are absent for complaints, treatment, or diagnosis of an acquired psychiatric disorder or related mental health treatment.  Service personnel records reflect that the Veteran was given a general discharge for unsuitability due to substance abuse and noncooperation with a rehabilitation program.  

VA treatment records show that the Veteran has been treated for psychiatric conditions variously diagnosed as a mood disorder, adjustment disorder, panic disorder, and anxiety.  

A February 1995 review of systems indicates that the Veteran was negative for psychiatric treatment.  Then in August 1999, the Veteran was seen complaints of anxiety.  It is documented that he was previously seen in June 1999, when he first reported anxiety and was prescribed medication to manage his symptoms.  He denied depression, however, and had no sleep disturbance prior to June 1999.  He was diagnosed with anxiety disorder, not otherwise specified (NOS), rule out panic disorder.  

In September 1999, the Veteran complained of increased anxiety.  In November 1999, it was noted that the Veteran's symptoms were consistent with a diagnosis of panic disorder with past problems with agoraphobia, which seemed to have developed over the past two years and stemmed from his decision to cooperate with federal authorities in a racketeering case against a former employer.  In December 1999, the Veteran was diagnosed with anxiety, NOS.  

In May 2000, the Veteran displayed evidence of a borderline personality disorder.  
In July 2000, the Veteran was diagnosed with panic disorder versus borderline personality disorder.  In February 2012, the Veteran was diagnosed with panic disorder with agoraphobia, rule out subclinical bipolarity, with symptoms of PTSD.  Treatment notations from February 2012, April 2012, and July 2012 document a diagnosis of PTSD based upon the Veteran's self-reports, which were noted to be uncorroborated by the record.  Particularly, the February 2012 treatment note documents that the Veteran did not present with symptoms of PTSD clearly attributable to his reported Vietnam service.  In August 2012, the Veteran reported that his in-service combat experience led to PTSD; however, it was noted that the Veteran's service records did not corroborate his accounts of combat missions.  The Veteran was diagnosed at the time with panic disorder with agoraphobia, rule out subclinical bipolar disorder, with symptoms of PTSD.  

Notably, the record is absent for any competent evidence of a nexus between any of the Veteran's diagnosed psychiatric conditions and his active service.  The Board acknowledges that the Veteran is competent to report his observable symptoms.  See Layno, supra.  However, the Board finds that the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding a diagnosed acquired psychiatric disorder and his active service.  See Jandreau, supra.  Therefore, the Veteran's testimony which attributes his PTSD and anxiety to active service is afforded little probative value.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD with emphysema and bronchitis.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.E.  Service Connection - Skin Conditions

The Veteran claims service connection for skin conditions, claimed as finger and toenail fungus, and jungle rot.  

Service treatment records document a normal clinical evaluation of the Veteran's skin upon enlistment examination in February 1974.  In September 1974, the Veteran's complained of jock rash and was prescribed a topical cream.  In March 1975, the Veteran reported spots on his arms and legs, which was assessed as a pruritic rash.  Finally, in July 1975, the Veteran complained of itching and was prescribed Benadryl.  Notably, the Veteran's July 1975 separation examination does not document any skin conditions.  

Post-service VA treatment records document that in February 1995, the Veteran had a skin lesion by his right eye for approximately six months.  Subsequently, in September 2008, the Veteran complained of a skin problem, which was consistent with seborrheic dermatitis.  Thereafter, the Veteran has been consistently treated for dermatologic conditions.  In February 2009, he reported skin lesions on his neck, forehead, chest, and abdomen which were pustular and itchy at times.  The Veteran stated that he was concerned about skin cancer and reported that he slept at many different hotels.  In March 2010, the Veteran complained of a rash and redness on his face for over ten years.  He described it as being worse with sun exposure, without itching, and also complained of irritated lesions on his neck and thickened nails on his hands and feet.  He was diagnosed with seborrheic dermatitis of the face, irritated skin tags, xerosis, and hyperkeratotic nails.  

Thereafter, in September 2011, he was diagnosed with a carbuncle in the inguinal region, intertrigo , and seborrheic dermatitis.  That same month, he reported a pruritic rash on his arms with onset the previous day.  In  January 2012 he continued to experience mild seborrheic dermatitis.  In April 2012 the Veteran reported a skin rash with onset ten days prior, which began in his groin and spread to his torso, arms, and legs.  He described it as very itchy and reported seeing a small insect on his bedside table.  The condition, assessed as dermatitis, was noted to be unresponsive to antifungal treatment, and the dermatologist noted the need to consider bedbugs versus scabies.  In May 2012 he was again assessed with dermatitis, a possible abscess of the left elbow, and scrotal erythema.  In July 2012, a dermatologist noted scleredema on the Veteran's back.  In September 2012, the Veteran's was also diagnosed with actinic keratosis.  

The Veteran was afforded a VA skin examination in August 2011.  The examiner reviewed the Veteran's claims file and medical history and conducted a physical examination.  He noted diagnoses of seborrheic dermatitis and onychomycosis, which had manifested by thickened finger and toenails and episodic rashes.  The examiner opined that the Veterans skin conditions were less likely than not incurred in or caused by his active service.  He noted that the Veteran's skin rash noted during service has no causal relationship to his current skin conditions and that there was no nexus.  

The Board acknowledges that the Veteran is competent to observe various skin abnormalities, such as a rash on his body.  See Layno, supra.  While the Veteran's lay statements were considered, including his DRO hearing and Board hearing testimony, the Board finds the Veteran is not competent to provide an etiological opinion linking his observable rash to his military service.  See Jandreau, supra.  Moreover, even though the Board has previously found that the Veteran's reports of herbicide exposure lack credibility, the Board also notes that none of the Veteran's diagnosed skin conditions are considered presumptive disabilities due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  

Additionally, VA treatment records do not support the assertion that the Veteran's skin condition began during service and has continued since that time, as the earliest documented post-service skin condition was an isolated occurrence of a skin lesion by the Veteran's right eye in February 1995; thereafter, he recurrent dermatologic conditions first manifested in September 2008.  

The most probative evidence regarding the Veteran's claim for a skin condition is the August 2011 VA examiner's opinion which found that there was no relationship, or nexus, between the Veteran's current skin conditions and his active service, to include his reports of a skin rash during service.  

Therefore, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed skin conditions is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.F.  Service Connection - CAD

Finally, the Veteran claims service connection for CAD.  

Service treatment records do not document any complaints, treatment, or diagnosis of a heart condition.  As noted above, the Veteran's enlistment and separation examinations contained normal clinical evaluations.  

VA treatment records from June 1999 indicate that the Veteran complained of dizziness, lightheadedness, and that his heart was sore.  He was admitted to the emergency room and testing was done to rule out CAD; a June 1999 echocardiogram was borderline and an electroencephalogram was normal.  

Thereafter, VA treatment records document that the Veteran underwent a percutaneous transluminal coronary angioplasty in December 2009.  Subsequent treatment records document his diagnosis and history of CAD, which was noted to be stable in November 2011.  

Notably, the record is absent for any competent evidence of a nexus between any of the Veteran's diagnosed CAD and his active service.  The Board acknowledges that the Veteran is competent to report his observable symptoms, such as dizziness, lightheadedness, and chest pain.  See Layno, supra.  However, the Board finds that the Veteran, as a layperson with no demonstrated medical knowledge or expertise, is not competent to provide a nexus opinion regarding his diagnosed CAD and active service.  See Jandreau, supra.  Therefore, the Veteran's testimony which attributes his CAD to active service is afforded little probative value.  

Moreover, the Board has previously found that the Veteran's statements, including his March 2012 and October 2014 testimony, regarding exposure to herbicides during service are not credible.  Likewise, there is no evidence that the Veteran was actually exposed to herbicides, including Agent Orange, during his active service.  Additionally, as discussed above, there is no evidence that the Veteran's CAD manifested within one year of separation from active service.  As such, the presumptive provisions regarding chronic diseases and disease as a result of exposure to herbicides are not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for CAD.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran has no service-connected disabilities; therefore, he cannot qualify for a TDIU rating and, as a matter of law, the claim for a TDIU rating must be denied.  See Sabonis, 6 Vet. App. 426 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).  


V.  SMC

The Veteran claims entitlement to SMC based on the need for aid and attendance or housebound status.  SMC based on aid and attendance is payable to a Veteran who, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2014).  

At the present time, the Veteran is not service-connected for any disability, and is therefore, not eligible for consideration of SMC.  Therefore, entitlement to SMC must be denied as a matter of law.  See Sabonis, supra.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left leg/calf disability.  

Service connection for a left leg/calf disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for COPD with emphysema and bronchitis is denied.  

Service connection for tinnitus is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder is denied.  

Service connection for a skin condition (claimed as finger and toenail fungus, and jungle rot) is denied.  

Service connection for CAD is denied.  

Entitlement to TDIU is denied.  

Entitlement to SMC based on aid and attendance or housebound status is denied.  



REMAND

As noted in the introduction above, a June 2010 RO decision denied entitlement to service connection for diabetes mellitus.  The Veteran subsequent submitted a statement requesting reconsideration of his diabetes mellitus claim, which he stated was based upon exposure to Agent Orange.  Moreover, the issue was specifically addressed at a March 2012 DRO hearing.  The Board has, therefore, construed the Veteran's June 2010 statement as a notice of disagreement (NOD) with the June 2010 RO decision.  See 38 C.F.R. § 20.201; see also Percy, 23 Vet. App. 37.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§  19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding the denial of his claim of entitlement to service connection for diabetes mellitus, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to service connection for diabetes mellitus to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to service connection for diabetes mellitus.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


